Citation Nr: 1802954	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-11 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than June 4, 2016 for the grant of service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Subsequently, the RO granted service connection for hypertension secondary to service-connected diabetes mellitus in a July 2016 rating decision.

The Board notes that there is no indication that the Veteran submitted a timely second notice of disagreement in response to the July 2016 rating decision granting service connection for hypertension, or a timely substantive appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017). However, in the July 2016 rating decision, the RO indicated that the grant of service connection for hypertension was only a partial grant of benefits because the effective date did not go back to the date of the claim and simultaneously addressed the issue of an earlier effective date for the grant of service connection for hypertension in a July 2016 supplemental statement of the case (SSOC). Additionally, the Veteran's representative submitted arguments with regard to the earlier effective date issue, and the issue was certified to the Board in a Certification of Appeal (VA Form 8).  Therefore, the Veteran has been led to believe that the earlier effective date issue is on appeal, and it is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).


FINDINGS OF FACT

1. The Veteran first communicated in writing his desire to file a claim for service connection for hypertension in a statement that was received by VA on February 2, 2011.

2. The date entitlement arose is June 4, 2016, the date clinical evidence first established that the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus as indicated by a microalbumin level of 45.9 ug/ml (H) suggesting significant renal involvement secondary to the Veteran's type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 4, 2016, for grant of service connection for hypertension are not met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for hypertension.  
Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."
The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  38 C.F.R. § 20.201; 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014) (eff. Mar. 24, 2015).  As the Veteran's claim at issue was submitted prior to the effective date of the amendment, the prior law and regulations governing claims will be applied in this case.
For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1 (p) (2017).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a) (2017).  It must "identify the benefit sought."   Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).
Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400 (q)(2).
By way of history, the Veteran filed an initial claim for service connection for hypertension via a written statement received on February 2, 2011, which was denied in a December 2012 rating decision.  The Veteran submitted a timely notice of disagreement and substantive appeal.  The Board remanded the claim in October 2015.  Subsequently, in a July 2016 rating decision the RO granted service connection for hypertension secondary to service-connected diabetes mellitus with an evaluation of 0 percent effective June 4, 2016.  The RO also issued a July 2016 SSOC denying an earlier effective date for service connection for hypertension.
Based on the foregoing, the Board finds that the date of the initial claim for service connection for hypertension was February 2, 2011.
Next, the Board determines the date entitlement arose.  In this regard, the evidence of record contains conflicting VA examiner opinions dated in August 2011.  In an August 2011 type II diabetes mellitus VA examination report, the examiner indicated that the Veteran's hypertension was at least as likely as not permanently aggravated by his service-connected type II diabetes mellitus.  However, the examiner did not provide a rationale for this opinion.  In an August 2011 hypertension VA examination report the examiner opined that the Veteran's hypertension was less likely as not a result of, or caused by type II diabetes mellitus.  The examiner reasoned that the Veteran had other risk factors for hypertension independent of type II diabetes mellitus.  However, the examiner did not address aggravation.
          
Subsequent to the August 2011 VA examination reports, an August 2012 hypertension VA examination report was associated with the claims file in which the examiner addressed the conflicting medical opinions of record.  The August 2012 VA examiner opined that the Veteran's hypertension was not aggravated by his service-connected type II diabetes mellitus.  The examiner reasoned that according to the laboratory data in CPRS (the VA Computerized Patient Record System), the Veteran had normal urine albumin/creatinine ratios on January 23, 2009, April 19, 2012, August 14, 2012, and January 18, 2011, along with normal estimated glomerular filtration rates.  The examiner further reasoned that the Veteran had serum creatinine and normal urea nitrogen levels on November 7, 2011, June 2, 2011, November 7, 2011, April 19, 2012, and August 14, 2012; there was no evidence of diabetic nephropathy in the CPRS records dating from January 2009 to August 2012; and the assessment of early diabetic nephropathy in the July 2003 VA examination report was based upon a single urine test that did not note the actual value of urine albumin/creatinine ratio.

In October 2015, the Board remanded the claim to further clarify the medical opinions of record and a December 2015 VA examination was associated with the claims file.  The December 2015 VA examiner opined that it was less likely that the Veteran's hypertension was caused or aggravated by service-connected type II diabetes mellitus.  The December 2015 VA examiner reasoned that there was no renal complication or diabetic kidney disease as evidenced by normal BUN/creatinine and normal urine microalbumin/CR ratio.

Lastly, the evidence of record includes a June 2016 VA examination report in which the examiner opined that the Veteran's hypertension was at least as likely as not aggravated by his service-connected type II diabetes mellitus.  The June 2016 VA examiner reasoned that the Veteran's lab results reveal a microalbumin level of 45.9 ug/ml (H), suggesting significant renal involvement secondary to the Veteran's type II diabetes mellitus.  The Veteran is currently in receipt of a June 4, 2016 effective date for service connection for hypertension based on this examiner opinion.

Based on the foregoing, the Board finds that the date entitlement arose was June 4, 2016.  The date on which the June 2016 VA examiner indicated that the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus as indicated by June 6, 2016 laboratory results which revealed a microalbumin level of 45.9 suggesting renal involvement.
The Board acknowledges that the August 2011 VA examiner indicated that the Veteran's hypertension was at least as likely as not permanently aggravated by his service-connected type II diabetes mellitus.  However, as previously stated the August 2011 VA examiner did not provide a rationale for his opinion.  Further, a review of the evidence of record, including private treatment records and VA treatment records dated February 2011 through June 2016, document normal albumin/creatinine ratio lab results.  As such, the earliest date as of which the Board may find that entitlement arose is June 4, 2016, the date of the VA examination first finding clinical evidence of aggravation of hypertension.
To reiterate the aforementioned law, 38 C.F.R. § 3.400(q)(2) states that the later either of the date of the claim (in this case, February 2, 2011) or the date upon which entitlement arose (in this case, June 4, 2016) controls, and is the appropriate effective date.  The date upon which entitlement arose, June 4, 2016, is later than the date of the claim, February 2, 2011; therefore the date upon which entitlement arose controls.  As previously stated, the Veteran is currently in receipt of a June 4, 2016 effective date.  
In sum, the Board finds that an earlier effective date than June 4, 2016 for the grant of service connection for hypertension is not warranted.  The claim for entitlement to an earlier effective date than June 4, 2016 for grant of service connection for hypertension is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An effective date earlier than June 4, 2016 for the grant of service connection for hypertension is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


